Citation Nr: 1202520	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral leg disability with numbness and foot locking.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a peripheral nerve disability manifested by bilateral arm numbness.

6.  Entitlement to service connection for a peripheral nerve disability manifested by bilateral hand numbness in the fingers.

7.  Entitlement to service connection for an eye disability, claimed as macular degeneration with blurred vision.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for a central nervous system disability manifested by dizziness.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a skin disability, to include melanoma.

14.  Entitlement to an initial rating higher than 30 percent for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 30 percent rating for a psychiatric disability and denied the other benefits sought on appeal.  

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Following that hearing, the Veteran sent the RO a written statement indicating that he had no further evidence to submit.  That statement was forwarded to the Board in October 2011.

The claims other than the claim for increased rating for a psychiatric disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's psychiatric symptoms have been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected acquired psychiatric disability so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The Veteran's psychiatric disability does not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Throughout the pendency of this appeal, the Veteran has been assigned a 30 percent rating pursuant to the diagnostic code that governs PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected acquired psychiatric disability.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  The Veteran has not requested that his disability be rated under a diagnostic code other than Diagnostic Code 9411.  Moreover, that diagnostic code appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD, major depression, and mood disorders, are rated using the General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating in this instance.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board now turns to the pertinent evidence of record.  That evidence consists of reports of VA examinations conducted in January 2007, June 2009, and August 2010, an addendum opinion dated in January 2011, and the Veteran's written statements and testimony at the September 2011 Travel Board hearing.  The Veteran was also afforded an August 2009 hearing before a Decision Review Officer (DRO).  However, his testimony at that proceeding is cumulative of his statements at his VA examinations and Travel Board hearing and, thus, need not be independently discussed in connection with his claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

During his initial January 2007 VA examination, the Veteran reported a history of in-service stressors, the most notable of which was a March 1968 accident in which a forklift had fallen on top of him, striking his head and neck, and pinning his arms and legs.  The Veteran also reported that, on multiple occasions during his period of active duty, threats had been made against his life by fellow service members.  He stated that those in-service stressors had caused him to develop nightmares, an exaggerated startle response, hypervigiliance, irritability, anger, and insomnia.  In addition, he professed to suffer from other psychiatric problems, including dysphoria and a loss of interest in activities he once enjoyed.  However, the Veteran conceded that those particular problems were largely attributable to post-service events, including the demise of his marriage, the loss of his mother, and his worsening physical condition.

On mental status examination, the Veteran exhibited an appropriate affect; a low-key, euthymic mood; and a casually dressed, cooperative manner.  He also demonstrated normal thought processes and appeared oriented to person, place, and time.  He displayed concentration and short-term memory capabilities that all were within normal limits.  At no time during the interview did he appear to be suffering from hallucinations or delusions.  Nor did he exhibit any active suicidal or homicidal ideations or other psychotic tendencies.

Based on the results of the examination and a review of the claims folder, the January 2007 examiner determined that the Veteran met the DSM-IV criteria for mild PTSD and depression secondary to a pain disorder.  That examiner then assigned the Veteran a Global Assessment and Functioning (GAF) score of 61 and indicated that he remained competent to handle his financial affairs.

The Veteran's initial PTSD assessment and assigned GAF score were called into question during a follow-up VA examination in June 2009.  At that time, the examining clinician opined that his predecessor had failed to note any of the numbing and avoidance symptoms required to support a PTSD diagnosis and had also declined to mention any significant impairment in the Veteran's occupational and social functioning.  

In terms of current symptoms, the June 2009 examiner noted that the Veteran appeared distressed by his mounting physical problems, his unemployment, financial pressures, and his lack of personal relationships in the wake of his recent divorce.  That examiner further noted that, while the Veteran maintained good relationships with his son and three grandchildren, he regretted that he was not able to spend more time with them.  Nevertheless, that examiner determined that the Veteran remained socially active by helping people with physical disabilities and engaging in a variety of other recreational activities.  

As had been the case during his previous examination, the Veteran's mental status evaluation was void of any significant emotional or cognitive abnormalities.  Consequently, the June 2008 examiner determined that the Veteran's formerly diagnosed PTSD and major depressive disorder were in remission and that he no longer met the DSM-IV criteria for any current Axis I or Axis II psychiatric disorders.  Additionally, that examiner opined that the Veteran's current level of social and occupational functioning was consistent with a GAF of 70 and that he remained able to manage his mental health symptoms without the aid of psychiatric treatment.

The record thereafter shows that, in August 2010, the Veteran was afforded a third VA examination by the same clinician who had examined him the previous year.  As he had on prior examinations, the Veteran complained of depression associated with his loss of familial contact.  He also expressed regret over losing touch with several close associates over the years.  The Veteran noted that the only individuals with whom he currently socialized were those he paid to perform services for him.  However, he declined to specify whether he considered any of those individuals to be actual friends.  

In addition to expressing distress over his perceived social isolation, the Veteran reported sadness and anger over the cost of his divorce, his limited income, and the crime and poverty that he witnessed in his neighborhood.  He also voiced resentment against VA adjudicators, whom he felt had denied him adequate disability compensation.  The Veteran added that his perceptions of unfair treatment, first by the military and then by VA, had played a significant role in the onset of his depression.  Nevertheless, he conceded that he was generally able to distract himself from his problems by staying busy with yard work, household chores, and social activities, such as checking email and watching television. 

Contemporaneous mental status testing was significant for tangential thoughts that had not been detected during the January 2007 and June 2009 examinations.  Also, relative to those prior examinations, the Veteran appeared more defensive and overwhelmed by family problems and anger at VA adjudicators.  However, he continued to deny any symptoms of memory or concentration deficits, homicidal or suicidal ideation, or psychosis.  Nor did he exhibit any objective signs of such cognitive or motional impairment.

Based on the examination results and the other evidence of record, the August 2010 VA examiner assessed the Veteran with mild to moderate mood disorder, not otherwise specified, but did not diagnose PTSD.  The examiner then assigned the Veteran a GAF score of 58, which indicated increased occupational impairment.  However, the examiner noted that, while the impairment was partially the result of Veteran's mental health problems, it was more attributable to his vision loss and other physical ailments.  The examiner further noted that the Veteran's reluctance to discuss his relationships made it difficult to assess his level of social functioning.  Nevertheless, that examiner expressed confidence that the Veteran's overall psychiatric symptoms and GAF score would improve if he sought mental health treatment.

Following the August 2010 examination, the VA examiner was asked to clarify his findings regarding the Veteran's social functioning and whether or not he met the criteria for PTSD.  In response, the examiner provided a January 2011 addendum opinion indicating that the Veteran did not suffer from any significant psychological stress that impacted his work, social, or other important areas of functioning as a result of any event in the military.  Instead, the examiner opined that the Veteran's current psychological distress was a result of situational issues including financial concerns, his living situation, and regular interaction with the VA and compensation and pension process.  That examiner then determined that, while the Veteran displayed some symptoms of arousal that could be associated with PTSD, his overall symptoms did not meet the criteria for that disorder.

The record thereafter shows that, at his September 2011 Travel Board hearing, the Veteran disagreed with the above VA examiner's findings with respect to whether a diagnosis of PTSD was warranted.  The Veteran also testified that his overall level of psychiatric impairment was becoming more severe.  However, he declined to specify which of his mental health problems were getting worse.  Nor did he report any psychiatric symptoms apart from those that he had already noted on prior VA examinations.  Moreover, in response to his representative's specific line of questioning, the Veteran expressly denied that his symptoms included any memory loss, panic attacks, anxiety, or suicidal ideation.  He also denied that those symptoms had any significant impact on his ability to obtain or maintain employment.  Further, the Veteran acknowledged that, in the wake of his most recent VA examination, he had eschewed psychiatric treatment.  He considered such treatment unnecessary and a "waste of time," but added that he would consider it in the future if his condition deteriorated.

While mindful of the Veteran's general complaints of worsening psychiatric problems, the Board considers it significant that he has not alleged that any of his specific symptoms have changed since his most recent VA examination.  Nor does the record otherwise suggest that has been the case.  On the contrary, the evidence dated after the August 2010 examination report and January 2011 addendum opinion is void of any clinical findings of mental health problems.  Moreover, the Veteran himself has expressly conceded that his symptoms have not warranted additional treatment since that time.  Therefore, the Board finds that the overall evidence of record does not show that any exacerbation of the Veteran's service-connected acquired psychiatric disability has occurred subsequent to his last examination.  Accordingly, the Board finds that a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Nor is a remand warranted on other grounds.  In this regard, the Board is cognizant of the August 2010 examiner's difficulty in assessing the Veteran's degree of social functioning.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Nevertheless, that examiner noted that any ambiguity surrounding the Veteran's overall level of functioning was the result of his own reluctance to expound on the nature of his social relationships.  Therefore, the Board finds that any additional helpful information that may have been gleaned in the course of that examination was not obtained because of the Veteran's unwillingness to cooperate with the examiner's questioning.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In any event, the Board notes that, in his August 2010 examination report and January 2011 addendum, the above VA examiner was able to assess the Veteran with a mood disorder, not otherwise specified, rule out a current diagnosis of PTSD, and assign him a GAF score of 58.  Those findings were predicated on a review of the Veteran's pertinent in-service and post-service history.  38 C.F.R. § 4.1 (2011).  They also took account all of the symptoms and clinical manifestations the Veteran exhibited at the time of his final examination.  The Board considers those findings to be adequate for rating purposes and finds that an additional VA examination is not warranted with respect to the Veteran's acquired psychiatric disability claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Next, while mindful of the prior VA examiners' attempts to distinguish between the Veteran's service and nonservice-related psychiatric symptoms, the Board is precluded from differentiating between those symptoms absent clinical evidence that clearly shows a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Evidence clearly distinguishing symptomatology has not been presented here, despite efforts by examiners to distinguish the symptoms arising from the Veteran's in-service stressors from those associated with his post-service relationship problems, financial troubles, and ire at VA.  The Board considers it significant that, notwithstanding their efforts to parse the etiology of the Veteran's psychiatric symptoms, the above examiners have assigned him GAF scores that have taken into account all of his underlying symptoms.  Moreover, the record shows that all of those symptoms have been contemplated in the various psychiatric diagnoses that have been rendered throughout the pendency of this appeal.  The Board is required to consider all of those diagnoses in determining which disability rating to assign for the Veteran's acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board must also consider all of the psychiatric symptoms on which those diagnoses are predicated.

Even after considering the Veteran's psychiatric symptoms in their entirety, however, the Board finds that an initial rating in excess of 30 percent is not warranted under Diagnostic Code 9411.  The Board acknowledges that the Veteran has been assessed with varying symptoms and psychiatric diagnoses throughout the relevant appeals period.  However, at no time since the date of service connection has he been shown to have overall reduced reliability and productivity, as required for a rating in excess of 30 percent.  On the contrary, he has consistently denied any history of memory loss or concentration deficits.  Nor has he exhibited any evidence of such emotional or cognitive impairment on clinical testing.  Moreover, while the Veteran on occasion has demonstrated tangential thoughts and judgment clouded by sadness and anger, he has not been shown to have panic attacks; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impaired abstract thinking, homicidal or suicidal ideation, delusions, or hallucinations.  Furthermore, while mindful of the Veteran's complaints of lost contact with relatives and friends, the record shows that he continues to engage in social activities, such as helping disabled residents of his community and interacting online.  He also regularly interacts with the individuals he pays to perform services for him.  Therefore, it appears that the Veteran does not completely isolate himself.  Indeed, that is also indicating from the narratives reports and the GAF scores he has been assigned during the relevant appeals period.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, GAF scores of 61 to 70 indicate mild psychiatric symptoms, such as a slightly depressed mood and occasional insomnia.  GAF scores of 51 to 60 reflect symptoms that are more significant, but no more than moderate in degree (e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Significantly, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

In this case, the Board considers the Veteran's assigned GAF scores, which have ranged from 58 to 70 throughout the pendency of this appeal, to be consistent with the other evidence record showing mild to moderate difficulty in establishing and maintaining social relationships.  In this regard, the Board has evaluated the symptomatology described in the aforementioned examination reports, in addition to the assigned GAF scores, to determine the Veteran's overall level of psychiatric functioning.  

The Board has also noted that the emphasis in psychiatric ratings is not solely based on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, while the Veteran has been unemployed since the date of service connection, the record indicates that he is disabled because of vision loss and other physical disabilities and not because of factors related to his acquired psychiatric disability.  The evidence weighs against a finding that the Veteran's overall psychiatric symptoms have interfered with social and work relationships to a greater extent than that contemplated by the 30 percent rating criteria.  Based upon those overall symptoms, the Board finds that the overall severity of the Veteran's service-connected disability is in the category of mild to moderate.  Such a level of disability warrants a rating of 30 percent, but no higher, under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In making this determination, the Board is sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his mental health problems warrant a higher rating.  The Veteran, while a lay person, is competent to describe mental health symptoms, such as persistent sadness and anger, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements in this regard are considered credible as they are both internally consistent and in accord with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Nevertheless, as a lay person without the appropriate medical training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current acquired psychiatric disability in the context of the schedular rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his statements, standing alone, are insufficient to support an increased rating in this instance.  Similarly, his assertions of future mental health problems cannot justify the assignment of a higher rating.  On the contrary, even assuming, without conceding, that the Veteran's psychiatric symptoms do worsen over time in the future, the Board must still base its decision on current findings.  

In sum, the Board finds that the Veteran's acquired psychiatric disability does not meet the criteria for an initial higher schedular rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Consideration has been given to staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the competent and credible evidence demonstrates that the Veteran's mental health problems have not warranted a rating in excess of 30 percent at any time since the date of service connection.  As the preponderance of the evidence is against the Veteran's claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board is mindful of the evidence of record showing that the Veteran is unemployed.  However, he has not alleged, and the record does not otherwise show, that he is unable to work due to his service-connected psychiatric problems.  On the contrary, the Veteran has indicated that his occupational impairment is attributable to the vision loss and other physical disabilities for which he is not service-connected.  Moreover, the Board considers it significant that the VA clinician who conducted the June 2009 and August 2010 examinations expressly determined that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment.  The possibility of future employment problems cannot support the current award of an extraschedular rating.  Rather, an extraschedular rating, like an increased schedular rating, must be based on the current evidence of record.

In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, that is particularly true with respect to the diagnostic code used to rate the Veteran's service-connected acquired psychiatric disability.  That code expressly contemplates occupational and/or functional impairment as criteria for the assignment of schedular ratings.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Additionally, the Board considers it significant that the Veteran's service-connected psychiatric symptoms have not been shown to warrant frequent or, indeed, any hospitalization throughout the relevant appeals period, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2011). 

In this case, the Veteran's claim for an increased initial rating for an acquired psychiatric disability arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to that claim.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained multiple VA medical examinations with respect to the Veteran's claim.  The Board has determined that the manifestations of his service-connected disability have not worsened since the most recent VA examination and etiological opinion obtained in support of his claim.  Therefore, a remand is not required solely due to the passage of time since that examination and opinion were rendered.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran has also been afforded the opportunity for a Board and DRO hearing in support of his claims.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to an initial rating higher than 30 percent for a psychiatric disability is denied.


REMAND

Although the Board regrets the additional delay, further development is warranted prior to the disposition of the Veteran's service connection claims.

First, with respect to the claims for a bilateral knee disability, a bilateral leg disability with numbness and foot locking, a bilateral ankle disability, a bilateral shoulder disability, a peripheral nerve disability manifested by bilateral arm numbness, and a peripheral nerve disability manifested by bilateral hand numbness in the fingers, the Veteran contends that each of those disabilities resulted from the March 1968 accident in which a forklift injured his head, neck, and bilateral upper and lower extremities.  That in-service accident, which is documented in the Veteran's service medical records, has been clinically related to his service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, and residual scalp scarring.  In light of the Veteran's assertions of a shared etiology between those service-connected disabilities and the issues now on appeal, the Board must consider whether service connection is warranted both on a secondary and direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board acknowledges that the Veteran was previously afforded a May 2011 VA examination in support of his claims for joint and peripheral nerve disorders.  However, in determining that none of those disorders were service-related, the physician's assistant who performed that examination does not appear to have reviewed the Veteran's service medical records.  Nor does that examiner appear to have based the opinion on any other pertinent evidence in the Veteran's claims folder, apart from his most recent VA medical records.  38 C.F.R. § 4.1 (providing that, in evaluating a disability, the disability is to be viewed in relation to its whole recorded history).  

Additionally, the Board considers it significant that, following the May 2011 examination, the Veteran testified that his private chiropractor had told him that joint and peripheral nerve disorders were all related to his March 1969 in-service injury.  In this regard, the Board observes that the record contains an August 2009 statement from that private chiropractor, indicating that the Veteran's in-service injury is responsible for his service-connected cervical and thoracolumbar disorders.  However, that chiropractor's statement does not specifically provide a nexus between the Veteran's in-service injury and the other joint and peripheral nerve disorders for which he now seeks service connection.  The Board recognizes that the Veteran, while a lay person, is competent to report what his chiropractor told him in that regard.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, as that provider's opinion has not been documented in the claims folder, it remains unclear whether that opinion was supported by a comprehensive rationale or a review of the Veteran's pertinent clinical history.  Accordingly, the Board considers that opinion, relayed by the Veteran, to be insufficient, standing alone, to grant his joint and peripheral nerve claims.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

While insufficient to award service connection, however, the aforementioned evidence is highly relevant to the Veteran's joint and peripheral nerve claims.  Thus, it must be considered in connection with any VA examination conducted in support of those claims.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, as VA has already determined that an examination is warranted with respect to those claims, the Board finds that such an examination should be performed, on remand, which considers the positive nexus opinion relayed by the Veteran and all of the other pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Moreover, in contrast with the previous examination, that new VA examination should include an opinion by a licensed medical doctor with specialized knowledge of joint and peripheral nerve disorders.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).

A new VA opinion is also warranted with respect to the Veteran's eye disability claim.  That issue, like his claims involving joint and peripheral nerve disorders, was denied following a May 2011 VA examination, which resulted in an unfavorable nexus opinion.  Specifically, the May 2011 VA examiner determined that, while the Veteran met the diagnostic criteria for macular degeneration productive of central scotoma and loss of visual acuity, glaucoma with minimal evidence of optic nerve cupping or visual defect; and mild cataracts, none of those eye disorders had been caused or aggravated by his in-service forklift injury.  As a rationale for that finding, the VA examiner opined that the blunt head trauma arising from the Veteran's in-service injury would have been expected to cause a visual field defect, which was not present on clinical testing.  The examiner added that no elements of the Veteran's current exam or visual symptoms were consistent with the in-service blunt force injury.  However, the examiner acknowledged the lack of access to the Veteran's claims folder.  Moreover, the examiner declined to comment as to whether any of the Veteran's current eye disorders was related to his service-connected cervical and thoracolumbar spine disorders, head trauma with residual headaches, or residual scalp scarring.  The examiner's failure to address the theory of secondary service connection is significant in light of the Veteran's assertions that those service-connected disorders all share the same etiology as his vision problems.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

In light of the above deficiencies in the May 2011 VA eye examiner's report, the Board finds it necessary to remand that claim for an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, on remand, the May 2011 VA examiner should state whether it is at least as likely as not that any of the Veteran's current eye disorders was caused or aggravated by his documented March 1968 forklift injury or is otherwise related to his active service, including his service-connected cervical and thoracolumbar spine disorders, head trauma with residual headaches, or residual scalp scarring.  That VA examiner's opinion should be predicated on a review of the Veteran's entire claims folder, including any evidence obtained in accordance with this remand.  38 C.F.R. § 4.1 (2011).

Turning to the claims for migraine headaches and dizziness, the Board observes that the Veteran has provided a detailed account of chronic head pain, loss of balance, and related symptoms arising from the March 1968 in-service accident described above.  He is competent to report such symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is deemed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Board considers it significant that the Veteran's private chiropractor indicated in an August 2009 statement that the Veteran suffers from headaches, coincident with his chronic back and neck problems, which are related to his in-service forklift injury.  Nevertheless, that private chiropractor did not specify whether the headaches in question were migraines.  That omission is relevant here because the Veteran has already been awarded service connection and assigned a 10 percent rating for general headaches associated with his service-connected head trauma.  Consequently, to assign service connection for the same headache symptoms included in that 10 percent rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

Significantly, the Veteran has not yet undergone a VA examination with respect to his migraine and dizziness claims.  Thus, it remains unclear whether any of his reported symptoms support a current diagnosis, separate and apart from the head trauma with headaches for which he is already service connected.  Similarly, it remains unclear whether any currently diagnosed disability, manifested by head pain or dizziness, was caused or aggravated by the Veteran's in-service forklift injury, the service-connected disabilities arising from that injury, or any other aspect of his active service.  While mindful of the Veteran's own assertions in this regard, the Board observes that, as a lay person, he has not been shown to have the requisite clinical expertise to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that, on remand, he should be afforded the opportunity to undergo VA examinations in connection with his migraine and dizziness claims.  38 C.F.R. § 3.159(c)(4) (2011).

Next, with respect to the claims for hearing loss and tinnitus, the Veteran asserts that those conditions resulted from acoustic trauma incurred during his period of active service.  Specifically, he contends that, while deployed in Nha Trang City in the Republic of Vietnam, he was routinely subjected to rocket noise and enemy mortar fire.  In support of that contention, his representative asserts that Veterans who served in Vietnam are generally presumed to have been exposed to rocket and mortar fire.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran is competent to report a history of in-service noise exposure in Vietnam.  Moreover, the Board finds his account credible as it is corroborated by his service records, which confirm that he served as an engine equipment repairman in Vietnam.  Significantly, those records also show that the Veteran received the M-14 rifle marksman and expert badges and, thus, was presumably exposed to acoustic trauma on the firing range.  Accordingly, the Veteran's in-service noise exposure is conceded.  However, in order to establish service connection, there still needs to be a nexus linking that in-service trauma to his current hearing loss and tinnitus.  Such a nexus has not been shown.  On the contrary, a VA audiologist who examined the Veteran in November 2009 expressly concluded that neither his hearing loss nor his tinnitus was related to his military service.  However, the audiologist did not provide a rationale for that opinion, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that the audiologist's opinion predated and, thus, did not consider the Veteran's subsequent DRO and Travel Board testimony submitted in connection with hearing loss and tinnitus claims.  In that testimony, the Veteran recalled how, after being exposed to a particularly loud round of enemy mortar fire in Nha Trang, his ear drums had "burst," resulting in intense pain and a sudden loss of hearing.  He added that, since that incident, he had experienced bilateral hearing problems and ringing in the ears, which had progressively worsened over time.

Based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination in support of his hearing loss and tinnitus claims.  That new examination, in contrast with the one that was previously administered, should include an etiological opinion that is supported by a detailed rationale and takes into account all pertinent evidence, including the Veteran's aforementioned hearing testimony. 

The Board now comes to the Veteran's claims for hypertension and melanoma.  He contends that those disorders had their onset in Vietnam, when he was exposed to herbicides and other toxic chemicals, and harsh solar rays without the aid of sun protection.  

As the Veteran's service records confirm that he served in the Republic of Vietnam, in-service herbicide exposure is conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, neither hypertension nor melanoma is listed among the diseases that are presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  Nevertheless, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's VA medical records show that he has been diagnosed with and treated for hypertension.  Moreover, the Veteran testified at his September 2011 Travel Board hearing that his treating physicians had "suggested" that this condition was directly related to his in-service herbicide exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, no such opinion has been added to his claims folder.  Even is such an opinion were of record, the Board would find it insufficient to grant the Veteran's claim for hypertension.  Indeed, by the Veteran's own admission, his treating providers have done no more than opine as to a possible nexus between that disability and his active service.  Such a finding is inherently speculative and therefore lacking in probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, in the absence of any written documentation, it remains unclear whether the Veteran's treating providers have supported their opinion with a comprehensive rationale that takes into account the pertinent evidence of record.  

Nevertheless, considering the Veteran's documented in-service herbicide exposure, his current diagnosis of hypertension, and his assertions of a tentative clinical nexus between that injury and disease, the Board finds that the evidence of record is sufficient to trigger the need for a VA examination in support of his claim.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no examination has yet been administered, one should be scheduled on remand.

An examination should also be performed in support of the Veteran's melanoma claim.  The Board recognizes that the clinical evidence of record does not reveal a definitive diagnosis of melanoma.  Nevertheless, that evidence shows that the Veteran has been treated for rashes and skin lesions, which have been clinically assessed as squamous cell carcinoma.  Moreover, the Veteran has testified that his longstanding dermatological problems have been found to support a current diagnosis of melanoma, which is contained in VA treatment reports that are not yet of record.  Accordingly, the Board finds that, in order to fully and fairly assess the merits of the Veteran's claim, he should be afforded a VA examination that expressly addresses whether any currently diagnosed skin disability was caused or aggravated by his in-service exposure to herbicides or solar rays, or is otherwise related to his military service.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, the Board finds that a remand is also warranted to obtain missing VA medical records.  The Veteran testified that recent VA outpatient reports showed a current diagnosis of melanoma.  He also attested to the existence of additional VA records that supported his claims for joint and peripheral nerve disorders.  Specifically, the Veteran indicated that he was currently seeking treatment for those disorders at the Vancouver, Washington, campus of the VA Medical Center in Portland, Oregon.  He further indicated that he had previously sought treatment at the VA Medical Center in Kansas City, Missouri.  Significantly, the most recent available treatment records from VA's Vancouver facility are dated in November 2010 and no records from the Kansas City VA Medical Center have yet been associated with the claims folder.  As it therefore appears that additional pertinent VA records may be outstanding, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition to VA records, it appears that pertinent private medical records may be outstanding.  Indeed, as previously indicated, the Veteran testified at his Travel Board hearing that his private chiropractor, Jim J. Whitmire, D.C., had recently told him that his joint and peripheral nerve disorders had likely resulted from his March 1968 forklift injury.  However, while the RO has obtained records from that private treating provider dated from November 2007 to August 2009, no subsequent records appear to have been requested.  Accordingly, as VA is now on notice that additional private records may exist, and as the Veteran's joint and peripheral nerve claims are already being remanded on other grounds, the Board finds that efforts to obtain any such outstanding private records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private chiropractor's records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained.  Additionally, the Veteran should be notified to submit any private treatment records in his possession.

Finally, Social Security Administration (SSA) records also appear to be outstanding.  The Veteran testified at his DRO hearing that he was currently receiving SSA disability benefits due to his vision loss and other physical ailments associated with his in-service forklift injury.  However, no decision granting SSA disability benefits has been associated with the claims folder.  Nor have any records associated with such a decision.  Because any decision granting SSA disability benefits and the medical records upon which that award is predicated are relevant to the Veteran's claims, efforts to obtain those records should be made on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any records from his private chiropractor (Jim J. Whitmire, D.C.), dated after August 2009.  Explain to the Veteran that his prior authorization for the release of his private medical provider's records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim. 

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Kansas City, Missouri, and all records from the Vancouver, Washington, campus of the VA Medical Center in Portland, Oregon, dated since November 2010.   

3.  Obtain and associate with claims folder the Veteran's Social Security Administration records.

4.  After the above development has been completed, schedule the Veteran for a VA examination with a medical doctor for the purpose of ascertaining the etiology of any currently diagnosed bilateral knee disability, bilateral leg disability with numbness and foot locking, bilateral ankle disability, bilateral shoulder disability, peripheral nerve disability manifested by bilateral arm numbness, and peripheral nerve disability manifested by bilateral hand numbness in the fingers.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records showing that the Veteran injured his head, neck, and peripheral extremities in a March 1968 forklift injury, and the subsequent RO rating decisions granting service connection for cervical and thoracolumbar spine disabilities, head trauma with residual headaches, and residual scalp scarring arising from that in-service injury.  The examiner should also consider the post-service VA and private medical records, documenting treatment for multiple joint and peripheral nerve conditions, the May 2011 VA examiner's findings that none of those conditions are service-related, and the Veteran's subsequent testimony indicating that his private treating provider has related those conditions to his military service.  Additionally, the examiner should consider Veteran's assertions, and any additional evidence of record, regarding a continuity of joint and peripheral nerve symptoms since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disability was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

b)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disability was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

c)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disability is otherwise related to the Veteran's active service.

d)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral leg disability, with numbness and foot locking, was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

e)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral leg disability, with numbness and foot locking, was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

f)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral leg disability, with numbness and foot locking, is otherwise related to the Veteran's active service.

g)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral ankle disability was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

h)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral ankle disability was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

i)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently bilateral ankle disability is otherwise related to the Veteran's active service.

j)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder disability was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

k)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder disability was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

l)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder disability is otherwise related to the Veteran's active service.

m)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral arm numbness, was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

n)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral arm numbness, was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

o)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral arm numbness, is otherwise related to the Veteran's active service.

p)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral hand numbness in the fingers, was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

q)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral hand numbness in the fingers, was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

r)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral nerve disability, manifested by bilateral hand numbness in the fingers, is otherwise related to the Veteran's active service.

5.  Next, forward Veteran's claims folder to the VA examiner who conducted the May 2011 eye examination.  If that examiner is not available, forward the claims folder to another VA ophthalmologist for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that one is needed to properly address the requests of the Board's remand.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  Additionally, the examiner should expressly consider the pertinent evidence of record, including the lay and clinical evidence of in-service head trauma, incurred in the March 1968 forklift accident, and the Veteran's current diagnoses of macular degeneration productive of central scotoma and loss of visual acuity, glaucoma with minimal evidence of optic nerve cupping or visual defect; and mild cataracts.  The examiner should also consider the Veteran's assertions, and any additional evidence of record, regarding a continuity of vision loss and related eye problems since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability was caused or aggravated by the Veteran's March 1968 in-service forklift injury.  

b)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability was caused or aggravated by the Veteran's service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

c)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability is otherwise related to the Veteran's active service.

6.  Next, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of any migraine headaches or other currently diagnosed central nervous system disability manifested by dizziness.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records documenting the Veteran's March 1968 in-service head injury, the August 2009 statement from the private chiropractor relating that injury to the Veteran's current back problems and head pain, and the subsequent award of service connection for head trauma with residual headaches.   The examiner should also consider the Veteran's assertions, and any additional evidence of record, regarding a continuity of migraines and dizziness since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Indicate whether the Veteran currently meets the diagnostic criteria for migraine headaches.

b)  Specify whether the Veteran currently meets the diagnostic criteria for any other central nervous system disability manifested by dizziness.

c)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed migraine headache disability, for which the Veteran is not already service connected, was caused or aggravated by his  March 1968 in-service forklift injury.  

d)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed migraine disability, for which the Veteran is not already service connected, was caused or aggravated by his service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

e)  State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed migraine disability, for which the Veteran is not already service connected, is otherwise related to his active service.

f)  State whether it is it at least as likely as not (50 percent or greater probability) that any other currently diagnosed central nervous system disability, resulting in dizziness, for which the Veteran is not already service connected, was caused or aggravated by his  March 1968 in-service forklift injury.  

g)  State whether it is it at least as likely as not (50 percent or greater probability) that any other currently diagnosed central nervous system disability, resulting in dizziness, for which the Veteran is not already service connected, was caused or aggravated by his service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.

h)  State whether it is it at least as likely as not (50 percent or greater probability) that any other currently diagnosed central nervous system disability, resulting in dizziness, for which the Veteran is not already service connected, is otherwise related to his active service.

7.  Next, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All appropriate tests, including an audiological evaluation, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's reports of in-service acoustic trauma due to rocket and mortar fire and his service records showing that he served in Vietnam and was awarded the M-14 rifle marksman and expert badges.  Additionally, the examiner should consider the November 2009 VA examination report, indicating that the Veteran's current bilateral hearing loss and tinnitus are unrelated to his in-service noise exposure.   The examiner should also consider the Veteran's subsequent lay assertions that his hearing loss and tinnitus were caused or aggravated by a particularly loud round of enemy mortar fire, which caused his ear drums to burst. Finally, the examiner should consider any additional clinical or lay evidence suggesting a continuity of symptomatology of hearing problems since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma in Vietnam.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss was caused or aggravated (permanently worsened) by any other aspect of his military service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma in Vietnam.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus was caused or aggravated (permanently worsened) by any other aspect of his military service.

8.  Next, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his hypertension.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, showing that he served in Vietnam and, thus, was presumed to be exposed to herbicides while on active duty.  The examiner should also consider the post-service evidence of treatment for hypertension and the Veteran's assertions that this disease was caused or aggravated by his in-service exposure to herbicides and other toxic chemicals.  Finally, the VA examiner should consider any clinical or lay evidence suggesting a continuity of symptomatology of hypertension since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened) by his exposure to herbicides or other toxic chemicals in Vietnam.

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is otherwise related to his period of active service.  

9.  Next, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any current skin disability, to expressly include melanoma.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's assertions that he developed skin cancer as a result of in-service exposure to herbicides, other toxic chemicals, and tropical solar rays.  The examiner should also consider any post-service diagnoses of and treatment for skin disabilities, including melanoma, and any clinical or lay evidence suggesting a continuity of skin problems since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current skin disabilities, to specifically include melanoma.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disability was caused or aggravated (permanently worsened) by the Veteran's exposure to herbicides or other toxic chemicals in Vietnam.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disability was caused or aggravated by any in-service sun exposure.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disability is otherwise related to the Veteran's period of active service.  

10.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


